DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (Claims 1-16) in the reply filed on 9/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Brun et al (US 20170186707).
	With respect to Claim 1, Hu discloses a semiconductor package (Figure 1) comprising: a circuit board structure (Figure 1, 13); a redistribution layer structure (Figure 1, 122)  having a first region (central portion)  and a second region (peripheral portion) surrounding the first region, wherein the redistribution layer structure is disposed over and electrically connected to the circuit board structure (Figure 1) a package structure (Figure 1, 11) disposed over the first region of the redistribution layer structure, wherein the package structure is electrically connected to the redistribution layer structure. See Figure 1 and corresponding text, and paragraphs 5-10. 
	Hu differs from the Claim at hand in that Hu does not disclose “a metal density in the second region is greater than a metal density in the first region”; and “a ring structure disposed over the second region of the redistribution layer structure”.
	Brun et al also discloses a semiconductor package comprising a ring  (Figure 6, 620) wherein a metal density is greater in a peripheral region. See Figure 6 and corresponding text. Moreover, the ring structures provide additional contact surfaces. See paragraphs 27-33.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a ring in the packaging structure of Hu, for its known benefit in the art of providing additional contact surfaces as disclosed by Brun. The use of a known component, a ring, for its known benefit, providing additional contact surface, would have been prima facie obvious to one of ordinary skill in the art. Moreover, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a greater metal density in the peripheral region in the package of Hu, for its known benefit of providing electrical conductivity where needed, as disclosed by Brun et al. Moreover, omission of an element, vias or metal connectors,  where the function of the prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
Claim 11 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, the interior portions of the ring (Figure 2, 230, 250 ,270 and 280 of Brun et al) can be considered wall structures.
	With respect to Claim 12, and the limitation “a metal density in the second region is greater than a metal density in the first region”, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a greater metal density in the peripheral region in the package of Hu, for its known benefit of providing electrical conductivity where needed, as disclosed by Brun et al. Moreover, omission of an element where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).

Claims 2-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Brun et al (US 20170186707)  as applied to claim 1 above, and further in view of Liu et al (US 2015/0118797).
	Hu and Brun et al are relied upon as discussed above.
	However, neither reference discloses the use of a passivation layer on the redistribution layer with connectors embedded in the passivation layer, as required by the Claims at hand.
	Liu et al pertains to packaged semiconductor devices, and discloses the use of a passivation layer (Figure 1, 12)  on the redistribution layer (Figure 1, 14) with connectors embedded in the passivation layer, and its known benefit of insulating the redistribution layer and the connectors. See Figure 1 and corresponding text; and paragraph 8. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a passivation layer in the packaging structure of Hu and Brun et al, for its known prima facie obvious to one of ordinary skill in the art.
With respect to Claim 2, the combined references make obvious “ further comprising a passivation layer disposed on the redistribution layer structure; connectors partially embedded in the passivation layer, wherein the package structure is electrically connected to the redistribution layer structure through the connectors”. See Figure 1 and corresponding text of Liu et al. 
With respect to Claim 3, the combined references make obvious “the redistribution layer structure comprises dielectric layers, first conductive vias, and second conductive vias, the first conductive vias and the second conductive vias are embedded in the dielectric layer closest to the package structure and the ring structure, the first conductive vias are located in the first region  and the second conductive vias are located in the second regions, and the pattern density of the second conductive vias is greater than a pattern density of the first conductive vias”. See Figures 1-2 of Hu and corresponding text, and paragraphs 18-20; and Figure 6 of Brun et al. The Examiner notes that the references disclose regions with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
	With respect to Claim 4, and the limitation “a ratio of the pattern density of the second conductive vias to the pattern density of the first conductive vias ranges from about 6:1 to about 19:1”, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v Coe, 57 USPQ 136. In the present case the presence of vias would be dependent on the number of electrical connections required and would be within the skill of one of one of ordinary skill in the art, as a matter of optimization.
prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 6, and the limitation “the pattern density of the second conductive vias located in the first sub-region is less than or greater than the pattern an density of the first conductive vias located in the first region”, the Examiner notes that the references disclose regions/ subregions  with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989).
With respect to Claim 7, and the limitation “the pattern density of the second conductive vias located in the first sub-region is equal to pattern density of the first conductive vias located in the first region”,  the Examiner notes that the references disclose regions/ subregions  with more vias, and other regions with fewer or no vias. Therefore the claim limitations are met by selecting the different regions.  Moreover, omission of an element, vias or metal connectors,  where the function of the element is not needed would have been prima facie obvious.  See Ex parte Wu, 10 USPQ 2031 (BPAI 1989). Furthermore, duplication of parts, in the present case duplicating a region, for its known benefit, is prima facie obvious in the absence of unobvious results. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960).

	With respect to Claim 14, Brun et al disclose “wherein the wall structures extend from the second region to the first region”. See Figures 1- 2, 230, 250, 270 and 280 of Brun et al.
	With respect to Claim 15, the wall structures extend radially outward. See Figures 1- 2, 230, 250, 270 and 280 of Brun et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Brun et al (US 20170186707) and  Liu et al (US 2015/0118797)  as applied to claims 2-7 above, and further in view of Huang et al (US 2015/0118797).
	Hu, Brun et al and Liu et al are relied upon as discussed above.
	However, neither reference discloses the conductive vias are electrically floating.
	Huang et al also pertains to semiconductor packages and discloses the use of electrically floating vias as alignment marks. See Claim 1.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide an electrically floating via in the packaging structure of Hu,  Brun et al and Liu et al, for its known benefit in the art as an alignment mark as disclosed by Huang et al.  The use of a known component, an electrically floating via, for its known benefit, as an alignment mark, would have been prima facie obvious to one of ordinary skill in the art.
	With respect to Claim 8, the second conductive vias are electrically floating. See Claim 1 of Huang et al.

Claims 9-10 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170125347) in view of Brun et al (US 20170186707) as applied to claims 1 and 11-12 above, and further in view of Wang et al (US 2015/0262900).
Hu and Brun et al are relied upon as discussed above.
	However, neither reference discloses the use of a lid structure.
	Wang et al also pertains to semiconductor package structures and discloses the use of a lid structure on a ring structure, and its benefit as a heat sink and enclosure of the package. See paragraphs 35-44.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to provide a lid in the packaging structure of Hu and  Brun et al, for its known benefit in the art as a heat sink as disclosed by Wang et al.  The use of a known component, a lid  for its known benefit, as a heat sink and enclosing the package, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 9, the combined references suggest “further comprising a lid disposed over the ring structure and the package structure”. See paragraphs 35-44 of Wang et al.
	With respect to Claim 10, and the limitation “the lid and the ring structure are integrally formed”, making integral is prima facie obvious in the absence of unobvious results. See In re Larson, 144 USPQ 347, 349 (CCPA 1965)
With respect to Claim 16, the combined references suggest “comprising a lid disposed over the ring structure and the package structure”. See paragraphs 35-44 of Wang et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 15, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812